DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2022 has been entered.

Status of Claims
This action is in reply to the communication filed on November 30, 2022.
Claims 1 – 4, 14, 17 and 18 have been amended and are hereby entered.
Claim 19 has been canceled.
Claims 7 – 12 have been previously withdrawn from further consideration pursuant to 37 CFR 1.42(b) as being drawn to a nonelected method of manufacturing a knitted or woven body. Additionally, claims 13, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species 1, 3 and 4, there being no allowable generic or linking claim. Election was made without traverse in the reply filed December 27, 2021.
Claims 1 – 6, 14, and 17 – 18 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on November 12, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Response to Amendments
Applicant’s amendments to the claims, filed November 30, 2022, caused the withdrawal of the rejection of claim 19 under 35 U.S.C 112(a) as failing to comply with the written description requirement as set forth in the office action filed September 1, 2022. Claim 19 has been cancelled.
Applicant’s amendments to the claims, filed November 30, 2022, caused the withdrawal of the rejection of claims 2 – 4, 14, and 17 – 18 under 35 U.S.C. 112(b) as indefinite as set forth in the office action filed September 1, 2022.
Applicant’s amendments to the claims, filed November 30, 2022, caused the withdrawal of the rejection of claims 1, 5, 6, and 19 under 35 U.S.C. 102 as anticipated by Vijayakumar as set forth in the office action filed September 1, 2022.
Applicant’s amendments to the claims, filed November 30, 2022, caused the withdrawal of the rejection of claim 3 under 35 U.S.C.103 as obvious over Vijayakumar as set forth in the office action filed September 1, 2022.
Applicant’s amendments to the claims, filed November 30, 2022, caused the withdrawal of the rejection of claims 4, 14, 17 and 18 under 35 U.S.C. 103 as obvious over Vijayakumar in view of Lewis as set forth in the office action filed September 1, 2022.
Applicant’s amendments to the claims, filed November 30, 2022, caused the withdrawal of the rejection of claim 2 under 35 U.S.C. 103 as obvious over Vijayakumar in view of Bainbridge as set forth in the office action filed September 1, 2022.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 6, 14, and 17 – 18  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adnan (Adnan, M. et al. "A Study of Selected Functional Finishes on Silk/Lyocell Blended Fabrics." Anna University: 2014) in view of Lewis (US20050010035A1).
As per claims 1, 3 – 5, and 14, Adnan teaches:
A blended yarn consisting of a fiber from a fibroin derived protein and a lyocell fiber and an amount of the fiber from a fibroin derived protein is 5% to 40% by mass ([Abstract]: “Silk and lyocell yarns were blended in different proportions. A series of yarns were produced with blends containing…. 25% silk and 75% lyocell.”)
Adnan does not teach:
Wherein the fiber from a fibroin derived protein is a modified fibroin from spider silk 
Wherein the fiber comprises a derived protein wherein the derived protein comprises a domain sequence represented by Formula 1: [(A)n motif-REP]m
The domain sequence has an amino acid sequence with a reduced content of glycine residues, which corresponds to an amino acid sequence in which at least one or a plurality of glycine residues in REP are substituted with other amino acid residues, as compared with a naturally occurring fibroin
Wherein in Formula 1, the (A)n motif represented an amino acid sequence composed of 2 to 27 amino acid residues and the number of alanine residues with respect to a total number of amino acid residues in the (A)n motif is 83% or more, wherein a plurality of the (A)n may have the same amino acid sequence or amino acid sequences different from each other
REP represents an amino acid sequence composed of 10 to 200 amino acid residues, and m represents an integer of 2 to 300, wherein a plurality of REPs may have the same amino acid sequence or amino acid sequences different from each other
Lewis teaches spider silk polypeptides (Abstract). Lewis teaches that spider silk proteins are unique in their high tensile strength and elasticity properties ([0012]). Lewis further teaches that the amino acid sequences in the spider silk proteins can be modified to alter physical properties of the fibroin protein to optimize the properties based on the desired application ([0121]). Lewis teaches that these spider silk proteins can be added into a composite material ([0121]) and used in clothing applications ([0119]).
Lewis teaches that fibroins are dominated by iterations of four simple amino acid motifs: poly-alanine (An), alternating glycine and alanine (GA), GGX (where X represents a small subset of amino acids), and GPG(X)n ([0004]). The poly-alanine motif is interpreted as reading on the claimed (A)n motif where the percent of alanine in the motif is 100%. The other motifs: GA, GGX, and GPG(X)n are interpreted as reading on the claimed REP sequence. As no specific sequences are required in the claimed REP motifs, and the modified fibroin fiber comprises the claimed Formula 1 sequence, it is the Examiner’s position that the REP motifs can be defined and chosen to encompass naturally occurring fibroin protein.
Lewis teaches that some of the GPGXX units (where G corresponds to glycine) can be replaced with (A)n  regions to provide the silk with increased tensile strength ([0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use modified spider silk polypeptides as the silk fibers in Adnan, because Lewis teaches that spider silk proteins provide unique benefits in terms of their tensile strength and elastic properties ([0012]) and that by modifying their amino acid sequence, the physical properties can be predictably optimized based on the desired application ([0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silk fibers of Adnan to replace some of the GPGXX units with (A)n regions, resulting in the claimed substitution of glycine for other amino acids, motivated by the desire to predictably increase the tensile strength of the silk as taught by Lewis ([0157]).
As per claim 6, Adnan teaches:
A knitted or woven body of the blended yarn ([Abstract]: “These yarns were converted to woven fabrics.”)
As per claim 18, regarding the claimed maximum hygroscopic heat generation, since the prior art combination teaches substantially the same composition as disclosed by Applicant, the property of maximum hygroscopic heat generation is considered to naturally flow from the product of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Adnan (Adnan, M. et al. "A Study of Selected Functional Finishes on Silk/Lyocell Blended Fabrics." Anna University: 2014.) as applied to claims 1, 3 – 6, 14, and 18 above, and further in view of Bainbridge (US20180282937A2).
As per claim 2, the prior art combination teaches all the limitations of claim 1. The prior art combination does not teach:
Wherein a shrinkage rate of the fiber from a modified fibroin derived protein as defined by the claimed formula is more than 7%
Bainbridge teaches textiles comprising protein fibers (Abstract). These fibers can be recombinant silk proteins ([0011]). Bainbridge teaches these protein fibers can be present in a blended yarn ([0023]). Bainbridge further teaches a pre-treatment method where the polypeptide fibers are exposed to water and shrink by more than 20% ([0075 – 0076]). This pretreatment method generates desirable properties such as mechanical properties, aesthetic properties and comfort properties in the resulting threads ([0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-treat the silk protein fiber of the prior art combination to shrink the fiber by more than 7% as claimed, motivated by the desire to predictably generate desirable mechanical properties, aesthetic properties and comfort properties as taught by Bainbridge ([0089]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adnan (Adnan, M. et al. "A Study of Selected Functional Finishes on Silk/Lyocell Blended Fabrics." Anna University: 2014.) as applied to claims 1, 3 – 6, 14, and 18 above, and further in view of Weil (US4067927).
As per claim 17, regarding the claimed limiting oxygen index (LOI), since the prior art combination teaches substantially the same composition as disclosed by Applicant, the property of LOI is considered to naturally flow from the product of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.
Furthermore, Weil teaches that limiting oxygen index is related to flame retardancy, with a higher LOI indicative of a higher degree of flame retardancy (Column 23, Lines 4 - 25). Weil teaches that an LOI with a value of about 26 – 27 is considered a commercially useful degree of flame retardancy (Column 23, Lines 4 – 25).
In the case it is determined that the claimed limiting oxygen index is not present in the product of the prior art combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the claimed variable to within the claimed range. One of ordinary skill would have been motivated based on the desire to provide a fiber with a high degree of flame retardancy that is commercially suitable, based on the end application. It has been held that when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA N CHANDHOK/Examiner, Art Unit 1789                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789